LOAN AGREEMENT

This Loan Agreement (the “Loan Agreement”) is entered into by and between DNA
COMPUTING SOLUTIONS, INC., a Delaware corporation (“Borrower”) and ENCORE BANK,
a federal savings association (“Lender”):

1. Credit Facility. Subject to the terms and conditions set forth in this Loan
Agreement and the other agreements, instruments and documents evidencing,
securing, governing, guaranteeing and/or pertaining to the Loans, as hereinafter
defined (collectively, together with the Loan Agreement, referred to hereinafter
as the “Loan Documents”), Lender hereby agrees to provide to Borrower the credit
facility described below (the “Credit Facility”):

(a) Revolving Line of Credit. Subject to the terms and conditions set forth
herein, Lender agrees to lend to Borrower, on a revolving basis from time to
time during the period commencing on the date hereof and continuing for a period
of one (1) year from the date hereof such amounts as Borrower may request
hereunder, but expressly subject to the terms, conditions and limitations hereof
and in the Note hereinafter described ; and provided, however, the total
principal amount outstanding at any time shall not exceed TWO MILLION SEVEN
HUNDRED FIFTY THOUSAND AND NO/100 DOLLARS ($2,750,000.00) (the “Revolving Line
of Credit”). Subject to the terms and conditions hereof, Borrower may borrow,
repay and re-borrow hereunder. Borrower understands and agrees that Borrower
shall repay the entire outstanding principal amount on the Revolving Line of
Credit, together with all accrued but unpaid interest thereon.

All advances under the Credit Facility shall be collectively called the “Loans”.
Lender reserves the right to require Borrower to give Lender not less than two
(2) business days prior notice of each requested advance under the Credit
Facility, specifying (i) the aggregate amount of such requested advance and
(ii) the requested date of such advance.

2. Promissory Note. The Loans shall be evidenced by a promissory note (together
with any renewals, extensions and increases thereof, collectively, the “Note”)
duly executed by Borrower, in form and substance acceptable to Lender, and
payable as therein provided.

3. Collateral. As collateral and security for the indebtedness evidenced by the
Note and any and all other indebtedness or obligations from time to time owing
by Borrower to Lender, Borrower shall grant, and hereby grants, to Lender, its
successors and assigns, a first and prior lien and security interest in and
assignment to the property described hereinbelow, together with any and all
products and proceeds thereof (the “Collateral”):

(a) All present and future accounts, chattel paper, documents, instruments,
deposit accounts, general intangibles and intellectual property rights
(including any right to payment for goods sold or services rendered arising out
of the sale or delivery of personal property or work done or labor performed by
Borrower), now or hereafter owned, held, or acquired by Borrower, together with
any and all books of account, customer lists and other records relating in any
way to the foregoing

(b) All present and hereafter acquired inventory (including without limitation,
all raw materials, work in process and finished goods) held, possessed, owned,
held on consignment, or held for sale, lease, return or to be furnished under
contracts of service, in whole or in part, by Borrower wherever located.

(c) All equipment and fixtures of whatsoever kind and character now or hereafter
possessed, held, acquired, leased or owned by Borrower and used or usable in
Borrower’s business, together with all replacements, accessories, additions,
substitutions and accessions to all of the foregoing.

The term “Collateral” shall also include all records and data relating to any of
the foregoing (including, without limitation, any computer software and programs
on which such records and data may be located). The Collateral shall be
described in more detail in the Security Agreement of even date. Borrower agrees
to execute such security agreements, financing statements, assignments, and
other agreements and documents as Lender shall deem appropriate and otherwise
require from time to time to more fully create and perfect Lender’s lien and
security interests in the Collateral.

4. Guarantors. As a condition precedent to the Lender’s obligation to make the
Loans to Borrower, Borrower agrees to cause TeraForce Technology Corporation, a
Delaware corporation, Richard E. Bean, Robert E. Garrison, II, Steven A.
Webster, James R. Hawkins, Peter W. Badger, John H. Styles and Donald R.
Campbell (collectively, the “Guarantors”) to each execute and deliver to Lender
contemporaneously herewith a guaranty agreement, in form and substance
satisfactory to Lender, thereby unconditionally guaranteeing re-payment of the
Loans and all obligations of the Borrower hereunder.

5. Representations and Warranties. Borrower hereby represents and warrants, and
upon each request for an advance under the Credit Facility further represents
and warrants, to Lender as follows:

(a) Existence. Borrower is a corporation duly organized, validly existing and in
good standing under the laws of the State of Delaware and all other states where
it is doing business, is authorized to do business in the State of Texas and has
all requisite power and authority to execute and deliver the Loan Documents.

(b) Binding Obligations. The execution, delivery, and performance of this Loan
Agreement and all of the other Loan Documents by Borrower have been duly
authorized by all necessary action by Borrower, and constitute legal, valid and
binding obligations of Borrower, enforceable in accordance with their respective
terms, except as limited by Bankruptcy, insolvency or similar laws of general
application relating to the enforcement of creditors’ rights and except to the
extent specific remedies may generally be limited by equitable principles.

(c) No Consent. The execution, delivery and performance of this Loan Agreement
and the other Loan Documents, and the consummation of the transactions
contemplated hereby and thereby, do not (i) conflict with, result in a violation
of, or constitute a default under (A) any provision of its articles of
incorporation, bylaws or other instrument binding upon Borrower, or (B) any law,
governmental regulation, court decree or order applicable to Borrower, or
(ii) require the consent, approval or authorization of any third party.

(d) Financial Condition. Each financial statement of Borrower supplied to the
Lender truly discloses and fairly presents Borrower’s financial condition as of
the date of each such statement. There has been no material adverse change in
such financial condition or results of operations of Borrower subsequent to the
date of the most recent financial statement supplied to Lender.

(e) Litigation. There are no actions, suits, arbitrations, mediations or
proceedings, pending or, to the knowledge of Borrower, threatened against or
affecting Borrower or the properties of Borrower, before any court or
governmental department, commission or board, which, if determined adversely to
Borrower, would have a material adverse effect on the financial condition,
properties, or operations of Borrower.

(f) Taxes; Governmental Charges. Borrower has filed all federal, state and local
tax reports and returns required by any law or regulation to be filed by it and
has either duly paid all taxes, duties and charges indicated due on the basis of
such returns and reports, or made adequate provision for the payment thereof,
and the assessment of any material amount of additional taxes in excess of those
paid and reported is not reasonably expected.

6. Conditions Precedent to Advances. Lender’s obligation to make any advance
under this Loan Agreement and the other Loan Documents shall be subject to the
conditions precedent that, as of the date of such advance and after giving
effect thereto (i) all representations and warranties made to Lender in this
Loan Agreement and the other Loan Documents shall be true and correct, as of and
as if made on such date, (ii) no material adverse change in the financial
condition of Borrower since the effective date of the most recent financial
statements furnished to Lender by Borrower shall have occurred and be
continuing, (iii) no event has occurred and is continuing, or would result from
the requested advance, which with notice or lapse of time, or both, would
constitute an Event of Default (as hereinafter defined), and (iv) Lender’s
receipt of all Loan Documents appropriately executed by Borrower and all other
proper parties.

7. Affirmative Covenants. Until (i) the Note and all other obligations and
liabilities of Borrower under this Loan Agreement and the other Loan Documents
are fully paid and satisfied, and (ii) the Lender has no further commitment to
lend hereunder, Borrower agrees and covenants that it will, unless Lender shall
otherwise consent in writing:

(a) Accounts and Records and Information. Maintain its books and records in
accordance with generally accepted accounting principles. Borrower shall execute
such other and further documents and information as Lender may request.

(b) Right of Inspection. Permit Lender to examine, audit and make and take away
copies or reproductions of Borrower’s books and records, at all reasonable
times, and the right to examine and photocopy all such materials.

(c) Right to Additional Information. Furnish Lender with such additional
information and statements, lists of assets and liabilities, tax returns, and
other reports with respect to Borrower’s financial condition and business
operations as Lender may request from time to time.

(d) Compliance with Laws. Conduct its business in an orderly and efficient
manner consistent with good business practices, and perform and comply with all
statutes, rules, regulations and/or ordinances imposed by any governmental unit
upon Borrower and its businesses, operations and properties (including without
limitation, all applicable environmental statutes, rules, regulations and
ordinances).

(e) Taxes. Pay and discharge when due all of its indebtedness and obligations,
including without limitation, all assessments, taxes, governmental charges,
levies and liens, of every kind and nature, imposed upon Borrower or its
properties, income, or profits, prior to the date on which penalties would
attach, and all lawful claims that, if unpaid, might become a lien or charge
upon any of Borrower’s properties, income, or profits; provided, however,
Borrower will not be required to pay and discharge any such assessment, tax,
charge, levy, lien or claim so long as (i) the legality of the same shall be
contested in good faith by appropriate judicial, administrative or other legal
proceedings, and (ii) Borrower shall have established on its books adequate
reserves with respect to such contested assessment, tax, charge, levy, lien or
claim in accordance with generally accepted accounting principles, consistently
applied.

(f) Insurance. Maintain insurance, including but not limited to, fire insurance,
comprehensive property damage, public liability, worker’s compensation, business
interruption and other insurance deemed necessary or otherwise required by
Lender.

(g) Notice of Indebtedness. Promptly inform Lender of the creation, incurrence
or assumption by Borrower of any actual or contingent liabilities not permitted
under this Loan Agreement.

(h) Notice of Litigation. Promptly after the commencement thereof, notify Lender
of all actions, suits, arbitrations and proceedings before any court or any
governmental department, commission or board affecting Borrower or any of its
properties.

(i) Notice of Material Adverse Change. Promptly inform Lender of (i) any and all
material adverse changes in Borrower’s financial condition, and (ii) all claims
made against Borrower which could materially affect the financial condition of
Borrower.

(j) Additional Documentation. Execute and deliver, or cause to be executed and
delivered, any and all other agreements, instruments or documents which Lender
may request in order to give effect to the transactions contemplated under this
Loan Agreement and the other Loan Documents.

8. Negative Covenants. Until (i) the Note and all other obligations and
liabilities of Borrower under this Loan Agreement and the other Loan Documents
are fully paid and satisfied, and (ii) the Lender has no further commitment to
lend hereunder, Borrower will not, without the prior written consent of Lender:

(a) Nature of Business. Make any material change in the nature of its business
as carried on as of the date hereof.

(b) Liquidations, Mergers, Consolidations. Liquidate, merge or consolidate with
or into any other entity.

(c) Sale of Assets. Sell, transfer or otherwise dispose of any of its assets or
properties, other than in the ordinary course of business.

(d) Liens. Create or incur any lien or encumbrance on any of its assets, other
than (i) liens and security interests securing indebtedness owing to Lender,
(ii) liens for taxes, assessments or similar charges that are (1) not yet due or
(2) being contested in good faith by appropriate proceedings and for which
Borrower has established adequate reserves, and (iii) liens and security
interests existing as of the date hereof which have been disclosed to and
approved by Lender in writing.

(e) Indebtedness. Create, incur or assume any indebtedness for borrowed money or
issue or assume any other note, debenture, bond or other evidences of
indebtedness, or guarantee any such indebtedness or such evidences of
indebtedness of others, other than (i) borrowings from Lender, and
(ii) borrowings outstanding on the date hereof and disclosed in writing to
Lender.

(f) Transfer of Ownership. Permit the sale, pledge or other transfer of any of
the stock or ownership interests in Borrower.

(g) Change in Management. Permit a change in the senior management of Borrower.

(h) Loans. Make any loans to any person or entity.

(i) Transactions with Affiliates. Enter into any transaction, including, without
limitation, the purchase, sale or exchange of property or the rendering of any
service, with any Affiliate (as hereinafter defined) of Borrower, except in the
ordinary course of and pursuant to the reasonable requirements of Borrower’s
business and upon fair and reasonable terms no less favorable to Borrower than
would be obtained in a comparable arm’s-length transaction with a person or
entity not an Affiliate of Borrower. As used herein, the term “Affiliate” means
any individual or entity directly or indirectly controlling, controlled by, or
under common control with, another individual or entity.

9. Subordination. Borrower and Guarantors expressly subordinates any and all
indebtedness between Borrower and/or any Affiliate and/or Guarantors to this
Loan and Loan Documents , as well as any security interests and liens relating
to such other indebtedness.

10. Reporting Requirements. Until (i) the Note and all other obligations and
liabilities of Borrower under this Loan Agreement and the other Loan Documents
are fully paid and satisfied, and (ii) the Lender has no further commitment to
lend hereunder, Borrower will, unless Lender shall otherwise consent in writing,
furnish to Lender:

(a) Interim Financial Statements. As soon as available, and in any event within
forty-five(45) days after the end of each fiscal quarter year-end of Borrower, a
balance sheet and income statement of Borrower as of the end of such fiscal
quarter, all in form and substance and in detail satisfactory to Lender and duly
certified (subject to year-end review adjustments) by the chief financial
officer of Borrower (i) as being true and correct in all material aspects to the
best of his or her knowledge and (ii) as having been prepared in accordance with
generally accepted accounting principles, consistently applied.

(b) Annual Financial Statements. Upon the request of Lender, Borrower shall
promptly furnish (and in all events within 30 days of such request) a fiscal
year-end financial statement of Borrower, a balance sheet and income statement
of Borrower as of the end of such fiscal year, all in form and substance and in
detail satisfactory to Lender.

(c) Guarantor’s Financial Statements. Upon the request of Lender, each Guarantor
shall promptly furnish (and in all events within 30 days of such request) a
current financial statement (including a balance sheet, cash flow statement and
statement of contingent liabilities) of such Guarantor.

(d) Compliance Certificate. Upon the request of Lender , a certificate signed by
the chief financial officer of Borrower stating that Borrower is in full
compliance with all of its obligations under this Loan Agreement and all other
Loan Documents and is not in default of any term or provisions hereof or
thereof, and demonstrating compliance with all financial covenants set forth in
this Loan Agreement.

(e) Tax Returns. Upon the request of Lender (and in all events within 30 days of
such request), copies of Borrower’s and each Guarantor’s filed federal income
tax returns.

11. Events of Default. Each of the following shall constitute an “Event of
Default” under this Loan Agreement:

(a) The failure, refusal or neglect of Borrower to pay when due any part of the
principal of, or interest on, the Note or any other indebtedness or obligations
owing to Lender by Borrower from time to time.

(b) The failure of Borrower or any Obligated Party (as defined below) to timely
and properly observe, keep or perform any covenant, agreement, warranty or
condition required herein or in any of the other Loan Documents following
fifteen (15) days notice and opportunity to cure to the Borrower of a
non-monetary default.

(c) The occurrence of an event of default under any of the other Loan Documents
or under any other agreement now existing or hereafter arising between Lender
and Borrower.

(d) Any representation contained herein or in any of the other Loan Documents
made by Borrower or any Obligated Party is false or misleading in any material
respect.

(e) The occurrence of any event which permits the acceleration of the maturity
of any indebtedness owing by Borrower to any third party under any agreement or
understanding.

(f) If Borrower or any Obligated Party: (i) becomes insolvent, or makes a
transfer in fraud of creditors, or makes an assignment for the benefit of
creditors, or admits in writing its inability to pay its debts as they become
due; (ii) generally is not paying its debts as such debts become due; (iii) has
a receiver, trustee or custodian appointed for, or take possession of, all or
substantially all of the assets of such party, either in a proceeding brought by
such party or in a proceeding brought against such party and such appointment is
not discharged or such possession is not terminated within sixty (60) days after
the effective date thereof or such party consents to or acquiesces in such
appointment or possession; (iv) files a petition for relief under the United
States Bankruptcy Code or any other present or future federal or state
insolvency, bankruptcy or similar laws (all of the foregoing hereinafter
collectively called “Applicable Bankruptcy Law”) or an involuntary petition for
relief is filed against such party under any Applicable Bankruptcy Law and such
involuntary petition is not dismissed within sixty (60) days after the filing
thereof, or an order for relief naming such party is entered under any
Applicable Bankruptcy Law, or any composition, rearrangement, extension,
reorganization or other relief of debtors now or hereafter existing is requested
or consented to by such party; (v) fails to have discharged within a period of
thirty (30) days any attachment, sequestration or similar writ levied upon any
property of such party; or (vi) fails to pay within thirty (30) days any final
money judgment against such party.

(g) If Borrower or any Obligated Party is an entity, the liquidation,
dissolution, merger or consolidation of any such entity or, if Borrower or any
Obligated Party is an individual, the death or legal incapacity of any such
individual.

(h) The entry of any judgment against Borrower or any Obligated Party or the
issuance or entry of any attachment or other lien against any of the property of
Borrower or any Obligated Party for an amount in excess of $50,000.00, if
undischarged, unbonded or undismissed to the satisfaction of Lender within
thirty (30) days after such entry.

(i) If an officer of the Borrower or any Guarantor is convicted of a felony or
crime involving moral turpitude.

Nothing contained in this Loan Agreement shall be construed to limit the events
of default enumerated in any of the other Loan Documents and all such events of
default shall be cumulative. The term “Obligated Party”, as used herein, shall
mean any party other than Borrower who secures, guarantees and/or is otherwise
obligated to pay all or any portion of the indebtedness evidenced by the Note,
including each of the Guarantors. By their execution below, each Guarantor as an
Obligated Party consents and agrees to be bound by all of the terms hereof

12. Remedies. Upon the occurrence of any one or more of the foregoing Events of
Default, the entire unpaid balance of principal of the Note, together with all
accrued but unpaid interest thereon, and all other indebtedness owing to Lender
by Borrower at such time shall, at the option of Lender, become immediately due
and payable without further notice, demand, presentation, notice of dishonor,
notice of intent to accelerate, notice of acceleration, protest or notice of
protest of any kind, all of which are expressly waived by Borrower, (b) Lender
may, at its option, cease further advances under any of the Note and (c) Lender
may enforce all rights and remedies under the Loan Documents. All rights and
remedies of Lender set forth in this Loan Agreement and in any of the other Loan
Documents may also be exercised by Lender, at its option to be exercised in its
sole discretion, upon the occurrence of an Event of Default.

13. Rights Cumulative. All rights of Lender under the terms of this Loan
Agreement shall be cumulative of, and in addition to, the rights of Lender under
any and all other agreements between Borrower and Lender (including, but not
limited to, the other Loan Documents), and not in substitution or diminution of
any rights now or hereafter held by Lender under the terms of any other
agreement.

14. Waiver. Neither the failure nor any delay on the part of Lender to exercise
any right, power or privilege herein or under any of the other Loan Documents
shall operate as a waiver thereof, nor shall any single or partial exercise of
such right, power or privilege preclude any other or further exercise thereof or
the exercise of any other right, power or privilege. No waiver of any provision
in this Loan Agreement or in any of the other Loan Documents and no departure by
Borrower therefrom shall be effective unless the same shall be in writing and
signed by Lender, and then shall be effective only in the specific instance and
for the purpose for which given and to the extent specified in such writing. No
modification or amendment to this Loan Agreement or to any of the other Loan
Documents shall be valid or effective unless the same is signed by the party
against whom it is sought to be enforced.

15. Benefits. This Loan Agreement shall be binding upon and inure to the benefit
of Lender and Borrower, and their respective successors and assigns, provided,
however, that Borrower may not, without the prior written consent of Lender,
assign any rights, powers, duties or obligations under this Loan Agreement or
any of the other Loan Documents.

16. Notices. All notices, requests, demands or other communications required or
permitted to be given pursuant to this Agreement shall be in writing and given
by (i) personal delivery, (ii) expedited delivery service with proof of
delivery, or (iii) United States mail, postage prepaid, registered or certified
mail, return receipt requested, sent to the intended addressee at the address
set forth on the first page hereof and shall be deemed to have been received
either, in the case of personal delivery, as of the time of personal delivery,
in the case of expedited delivery service, as of the date of first attempted
delivery at the address and in the manner provided herein, or in the case of
mail, upon deposit in a depository receptacle under the care and custody of the
United States Postal Service. Either party shall have the right to change its
address for notice hereunder to any other location within the continental United
States by notice to the other party of such new address at least thirty
(30) days prior to the effective date of such new address.

17. Construction. This Loan Agreement and the other Loan Documents have been
executed and delivered in the State of Texas, shall be governed by and construed
in accordance with the laws of the State of Texas, and shall be performable by
the parties hereto in the county in Texas where the Lender’s address set forth
on the first page hereof is located.

18. Invalid Provisions. If any provision of this Loan Agreement or any of the
other Loan Documents is held to be illegal, invalid or unenforceable under
present or future laws, such provision shall be fully severable and the
remaining provisions of this Loan Agreement or any of the other Loan Documents
shall remain in full force and effect and shall not be affected by the illegal,
invalid or unenforceable provision or by its severance.

19. Expenses. Borrower shall pay all costs and expenses (including, without
limitation, reasonable attorneys’ fees) in connection with (i) any action
required in the course of administration of the indebtedness and obligations
evidenced by the Loan Documents, and (ii) any action in the enforcement of
Lender’s rights upon the occurrence of Event of Default.

20. Participation of the Loans. Borrower agrees that Lender may, at its option,
sell interests in the Loans and its rights under this Loan Agreement to a
financial institution or institutions and, in connection with each such sale,
Lender may disclose any financial and other information available to Lender
concerning Borrower to each perspective purchaser.

21. Conflicts. In the event any term or provision hereof is inconsistent with or
conflicts with any provision of the other Loan Documents, the terms and
provisions contained in this Loan Agreement shall be controlling.

22. Counterparts. This Loan Agreement may be separately executed in any number
of counterparts, each of which shall be an original, but all of which, taken
together, shall be deemed to constitute one and the same instrument.

23. Facsimile Documents and Signatures. For purposes of negotiating and
finalizing this Loan Agreement, if this document or any document executed in
connection with it is transmitted by facsimile machine, it shall be treated for
all purposes as an original document. Additionally, the signature of any party
on this document transmitted by way of a facsimile machine shall be considered
for all purposes as an original signature. Any such faxed document shall be
considered to have the same binding legal effect as an original document. At the
request of any party, any faxed document shall be re-executed by each signatory
party in an original form.

24. Document Imaging. Borrower and the Guarantors acknowledge, understand and
agree that the Lender’s document retention policy may involve the imaging of the
Loan Documents and the destruction of the paper original and Borrower and the
Guarantors waive any right to claim that the imaged copy is not an original for
all purposes.

25. Usury Savings. It is the intention of Borrower and Lender to conform
strictly to applicable usury laws. Accordingly, if the transactions contemplated
hereby would be usurious under applicable law (including the laws of the State
of Texas and the laws of the United States of America), then, in that event,
notwithstanding anything to the contrary in any agreement entered into in
connection with or as security for this Note, it is agreed as follows: (i) the
aggregate of all consideration which constitutes interest under applicable law
that is taken, reserved, contracted for, charged or received under this
Agreement or under any other agreements or otherwise in connection with this
Agreement shall under no circumstances exceed the Maximum Lawful Rate, and any
excess shall be applied on this Agreement by the holder thereof to reduce the
principal amount owing hereunder in the inverse order of its maturity and not to
the payment of interest (or, if this Agreement shall have been paid in full,
refunded to the Borrower); and (ii) in the event that maturity of this Agreement
is accelerated by reason of an election by the holder thereof resulting from any
default hereunder or otherwise, or in the event of any required or permitted
prepayment, then such consideration that constitutes interest may never exceed
the Maximum Lawful Rate, and excess interest, if any, provided for in this
Agreement or otherwise shall be canceled automatically as of the date of such
acceleration or prepayment and, if theretofore prepaid, shall be credited on
this Agreement to reduce the principal in the inverse order of its maturity and
not to the payment of interest (or if this Agreement shall have been paid in
full, refunded to the Borrower). All interest paid or agreed to be paid to
Lender shall, to the extent permitted by applicable law, be amortized, prorated,
allocated and spread throughout the full loan period (including any renewal or
extension hereof) so that interest thereon for such full period shall not exceed
the Maximum Lawful Rate. If from any possible construction of any document
interest would otherwise be payable in excess of the Maximum Lawful Rate, then
such document is automatically reformed and the interest payable is
automatically reduced to the Maximum Lawful Rate without the necessity of
execution of any amendment or new document. By its execution below Borrower
confirms to Lender that it is not aware that this Agreement or the loan
transaction is or may be usurious in any respect. To induce Lender to make the
loan evidenced by this Agreement, Borrower agrees with and covenants to Lender
that if at any time Borrower believes or discovers that any term or provision of
this Agreement (or any other document in connection with this Agreement) or any
action taken by Lender in connection with this Agreement (or any other document
in connection with this Agreement) is or may be in violation of the usury laws
or any other applicable law, Borrower will immediately give written notice to
Lender specifying with particularity the nature and extent of any such potential
violation of the usury laws or any other applicable law, and afford to Lender a
reasonable period (of not less than 60 days) within which to cure same. Borrower
agrees with and covenants to Lender that in no instance will Borrower make any
claim, bring any suit, prosecute or otherwise assert any cause of action,
proceeding, claim, counterclaim, or defense in respect of any violation of the
usury laws or any other applicable law, unless, as a condition precedent
thereto, Borrower has given to Lender such notice and afforded to Lender such
opportunity to cure as provided in this paragraph.

26. Legal Tender. All sums payable under this Agreement must be paid in lawful
money of the United States of America that, at the time of payment, is legal
tender for the payment of public and private debts. If the date for any payment
due hereunder falls on a Saturday, Sunday or legal holiday for commercial banks
under applicable law, then such payment shall be due on the next succeeding
business day. In the event payments under this Agreement are required to be made
on the 29th, 30th, or 31st day of the month and such date does not exist in the
applicable month, the payment shall be due on the last business day of such
month. Any check, draft, money order or other instrument given in payment of all
or any portion hereof may be accepted by Lender and handled in collection in the
customary manner, but the same shall not constitute payment hereunder nor
diminish any rights of Lender except to the extent that actual cash proceeds of
such instrument are unconditionally received by Lender.

27. Independent Counsel. By his execution below, Borrower acknowledges that he
has had the right to have independent legal counsel of his own choosing review
this Agreement prior to its execution

28. Partial Invalidity. In the event that any clause or provisions of this
Agreement or any document or instrument contemplated by this Agreement shall be
held to be invalid by any court of competent jurisdiction, the invalidity of
such clause or provision shall not affect any of the remaining portions or
provisions of this Agreement.

29. Time. Time is of the essence in connection with all of the obligations
imposed under this Agreement.

30. Improper Financial Transactions.

(i) Borrower is, and shall remain at all times, in full compliance with all
applicable laws and regulations of the United States of America that prohibit,
regulate or restrict financial transactions, and any amendments or successors
thereto and any applicable regulations promulgated thereunder (collectively, the
“Financial Control Laws”), including but not limited to those related to money
laundering offenses and related compliance and reporting requirements (including
any money laundering offenses prohibited under the Money Laundering Control Act,
18 U.S.C. Sections 1956, 1957 and the Bank Secrecy Act, 31 U.S.C. Sections 5311
et seq.) and the Foreign Assets Control Regulations, 31 C.F.R. Section 500 et
seq.

(ii) Borrower represents and warrants that: (i) Borrower is not a Barred Person
(hereinafter defined); (ii) Borrower is not owned or controlled, directly or
indirectly, by any Barred Person; and (iii) Borrower is not acting, directly or
indirectly, for or on behalf of any Barred Person.

(iii) Borrower represents and warrants that it understands and has been advised
by legal counsel on the requirements of the Financial Control Laws.

(iv) Under any provision of this Agreement or any of the other Loan Documents
where the Lender shall have the right to approve or consent to any particular
action, including without limitation any (i) sale, transfer, assignment of the
Property or of any direct or indirect ownership interest in Borrower,
(ii) leasing of the Property, or any portion thereof, or (iii) incurring of
additional financing secured by Property, or any portion thereof or by any
direct of indirect ownership interest in the Borrower, Lender shall have the
right to withhold such approval or consent, in its sole discretion, if the
granting of such approval or consent could be construed as a violation of any of
the Financial Control Laws.

(v) Borrower covenants and agrees that it will upon request provide Lender with
(or cooperate with Lender in obtaining) information required by Lender for
purposes of complying with any Financial Control Laws.

As used in this Agreement, the term “Barred Person” shall mean (i) any person,
group or entity named as a “Specially Designated National and Blocked Person” or
as a person who commits, threatens to commit, supports, or is associated with
terrorism as designated by the United States Department of the Treasury’s Office
of Foreign Assets Control (“OFAC”), (ii) any person, group or entity named in
the lists maintained by the United Stated Department of Commerce (Denied Persons
and Entities), (iii) any government or citizen of any country that is subject to
a United States Embargo identified in regulations promulgated by OFAC and
(iv) any person, group or entity named as a denied or blocked person or
terrorist in any other list maintained by any agency of the United States
government.

31. BORROWER AND GUARANTORS VOLUNTARILY AND KNOWINGLY WAIVES ANY RIGHT TO TRIAL
BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THE LOAN, THIS
AGREEMENT OR ANY OF THE LOAN DOCUMENTS.

THIS WRITTEN AGREEMENT REPRESENTS THE FINAL AGREEMENT BETWEEN THE PARTIES AND
MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT
ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN
THE PARTIES.

Executed this the      day of March, 2005.

BORROWER:

DNA COMPUTING SOLUTIONS, INC.,
a Delaware corporation

     
 
   
 
  By:
 
   
 
  Name:Robert P. Capps
Title:Executive Vice President
 
   
 
  LENDER:
 
   

ENCORE BANK,
a federal savings association

By:
Name:

Title:

1

     
STATE OF TEXAS
COUNTY OF HARRIS
  §
§
§

This instrument was acknowledged before me on the      day of March, 2005, by
Robert P. Capps, Executive Vice President of DNA COMPUTING SOLUTIONS, INC., a
Delaware corporation, on behalf of said corporation.

(Seal)

Notary Public in and for the State of Texas

     
STATE OF TEXAS
COUNTY OF HARRIS
  §
§
§

This instrument was acknowledged before me on the      day of March, 2005, by
     ,      of ENCORE BANK, a federal savings association, on behalf of said
federal savings association.

(Seal)

Notary Public in and for the State of Texas

2